128.	 Allow me, Mr. President, to extend to you my sincerest congratulations on your election as President of the thirtieth session of the General Assembly.
129.	The events which have taken place since the twenty-ninth session testify to the fact that time works in favor of the cause of peoples and revolution, that revolutionary struggles and national liberation have been brought to a higher level.
130.	In the present year, sovereign States and peoples have won important victories in the struggle against imperialism, colonialism and neo-colonialism, first and foremost against American imperialism and Soviet social-imperialism, in the defense of their freedom, their independence and their sovereign rights, and for their free and independent development.
131.	The heroic peoples of Viet Nam and Cambodia have conquered on the battlefield the American imperialist aggressors and their lackeys, and they inflicted on the United States a most overwhelming defeat. The American imperialists, regardless of all the means and methods for waging war and aggression that they used, in spite of the constant support received from the Soviet social imperialists, who constantly acted as traitors and tried to undermine the just struggle of the peoples of Indo-China, were not able to bring those peoples to their knees and were forced, in shame, to leave Cambodia and Viet Nam.
132.	This victory of world-wide historic significance of the Vietnamese and Cambodian peoples offers valuable lessons for all peace-loving peoples. This victory shows that a people, no matter how small, if it fights to the end and is determined to receive its rights, can conquer any enemy and can even defeat an imperialist super-Power. That is concrete proof of the triumph of the war of the people over the aggressive
strategy of imperialism and forces of reaction. In Viet Nam and in Cambodia it was demonstrated once again that freedom is not something that can be given as a gift, but is won; that it is not weapons that determine the fate of war but man; that people can conquer and defend their rights not by haggling, not by compromise, but by their struggle, their determined efforts, their courage and determination, and their revolutionary spirit and spirit of sacrifice.
133.	Thanks to their struggle for liberation, the peoples of Mozambique, of Cape Verde, and of Sao Tome and Principe have thrown off the age-old colonialist yoke of Portugal and have set themselves up as young independent States. We welcome the admission of these young States to the United Nations and we wish them every success in their struggle to consolidate the victories which they have won, in their free, independent and democratic development, in their struggle against the neo-colonialist maneuvers and tactics on the part of the two super-Powers. We express our full solidarity with the determined struggle that the peoples of Namibia, Azania and Zimbabwe are conducting against the ferocious policies of racial discrimination and apartheid, against colonialism and neocolonialism.
134.	The course of events always brings out more forcefully the important role of the developing countries in Asia, Africa and Latin America and their ever-increasing weight in international life. The peoples of those countries are standing up with even more courage in their fight against the policies of aggression and economic expansion, against plundering and imperialist exploitation, to defend their freedom, independence and sovereign rights, to obtain their economic independence and to exercise their full sovereignty over their natural wealth and raw materials. The two imperialist super-Powers, which are the greatest exploiters and plunderers of the developing countries, the main parties responsible for the poverty and backwardness of those countries and for the injustices of which they are the victims, under the cover of "friendship", "aid" and "co-operation" have striven to weaken their struggle and break their will for development and progress. But, whether the two super-Powers like it or not, the developing countries have shown increasing strength and ability to resolve their development problems themselves in complete freedom and independence, in accordance with their national interests.
135.	The seventh special session, as well as a number of other international activities which were organized before this session, testify to the fact that the developing countries will not allow others to toy with their rights; nor can the imperialist Powers derive profits by undermining their interests and imposing on them unfair and unjust economic and trade relations.
136.	In the future as in the past, the People's Republic of Albania, with all its strength, will support the just struggle and just claims of the developing countries, the measures that they have adopted and will adopt to gain control over their national wealth and raw materials. We welcome the continuing strengthening of solidarity and co-operation among the developing countries in their struggle to enjoy their rights. In their fight they enjoy the friendship and the support of all their friends. They enjoy the support ot that
great country, the People's Republic of China, a powerful socialist country which has been sincerely and disinterestedly helping the peoples of the world in their efforts to develop and progress, in their opposition to imperialism, social-imperialism, colonialism and neo-colonialism.
137.	Under the unceasing blows of revolutionary forces and national liberation forces, of the forces of denaocracy and social progress, the imperialists, social-imperialists and all other reactionaries have sustained continuous assaults. The general crisis of capitalism has undermined the entire system. Production has gone down in many principal sectors. Inflation has increased. Unemployment has acquired new proportions and, in many countries, has reached the highest levels that it has ever reached since the end of the Second World War. Contradictions within their alliances and political, economic and military groups have become ever more serious. The United States is no longer able to bridge the numerous gaps in these alliances and in these groups and they are encountering increasing opposition on the part of their allies and partners. The Soviet Union and the other revisionist countries are also undermined constantly by a great number of difficulties, by contradictions both internal and external. The Soviet social-imperialists are oppressing the peoples of the Soviet Union, and are instilling in them a spirit of aggressive nationalism and "Great Russia" chauvinism. They continue to occupy, and to grind under their iron heel, those countries, and the peoples of those countries, they consider to be allies.
138.	In order to overcome the serious situation in which they find themselves, the two imperialist superPowers are making a feverish effort to modify the course of history. They have intensified their policy of aggression, expansion and hegemony and are perfecting methods of blackmail, aggression and violent intervention in the internal affairs of others. They have practiced duplicity and demagogy and are constantly plotting against peace-loving peoples, thereby creating sources of tension and of potential war throughout the world and endangering international peace and security.
139.	After the serious defeat which they suffered in Indo-China, the American imperialists are doing their utmost to regain control, to maintain their well-known pretensions to "grandeur" and to America's "leading role" in the world, pretending to be more "reasonable" more "peace-loving", more "humanitarian and more "tractable" in their dealings with other countries, and more "accommodating" with their allies While pretending to "review their policy they are, in fact, regrouping their forces and planning further adventures and attacks on freedom and on the independence of sovereign States and peoples.
140 The Soviet social-imperialists, also victims of megalomania and guilty of great-Power arrogance, are also taking advantage of the difficult moments which their rival, the United States, i? experiencing boasting ever more noisily of their power and their leading role in the world. In order to conceal their frenzied "heEemony" they spare no praise for their so-called policy of "peace", "friendship" and "international co-operation".
141.	The two parties the Soviet Union and the United States are trying stubbornly to gain recognition for their right to determine what is happening in the world, and they are trying to have others believe that there is no political, economic or social problem of our times which can be solved without them. And if their policies and solutions are not accepted, if one objects to their diktat, their control and hegemony, then great dangers shall threaten mankind.
142.	The United States and the Soviet Union, in order to camouflage the dangers which their rivalry and bargaining entail, in order to expand and establish their hegemony, their militarization and constant preparations for war, are doing what they can to instill a sense of euphoria, a sense of false peace by constantly repeating their demagogic references to "detente", "co-operation and security", "general and nuclear disarmament" and so forth. In this way they are trying to propagate a feeling of demobilization among the peoples of the world, to slacken the vigilance of others, to weaken and stifle opposition to imperialism, social-imperialism and reaction. But the sovereign peoples and States of the world judge according to deeds and not words.
143.	The two super-Powers have today become the largest manufactures and traffickers of weapons in history. They are involved in an unbridled arms race and they constantly increase their arsenals and perfect means of mass destruction, as part of their efforts to bring about war and aggression, to intimidate and frighten the peoples of the world, to force other countries to shelter under the American or Soviet umbrella and to accept Soviet-American domination in the world as something inevitable. The American imperialists and the Soviet social-imperialists have sold arms to the four corners of the world, but they do so in the interests of their own policies of aggression, in order to support and maintain reactionary regimes, in order to make those countries which receive weapons bow to their policies and to incite others to wage war. For their part, the Soviet Union and the United States are armed to the teeth, but they recommend that others disarm. On the question of disarmament, the Soviet social-imperialists wish to play the role of standard bearer. They have grown accustomed to delivering, year after year and in all international bodies, all manner of speeches and proposals on the subject of the limitation of weapons, a 10 per cent reduction in the military budget of the permanent members of the Security Council, and on general and complete disarmament and so on.
144.	Of course, the peoples of the world will not fall into such traps laid for them by the two superPowers under the guise of disarmament. They cannot agree to disarm when their enemies are constantly arming themselves. It is not only impossible but also dangerous to think that general and complete disarmament can be brought about by a world conference, as the Soviet social-imperialists would have us believe, or by carrying out other plans which the two superPowers propose out of sheer demagogy. The representatives of the Soviet Union singing their old refrain have submitted a new proposal to the Assembly this year, that of a treaty banning all nuclear tests. In the course of this session also, as happened in previous sessions, they are trying to promote sterile
and vain debates and to use those debates to boast about the major contribution they are making to "limiting the arms race", to "detente", and to the beginning of "general and complete disarmament". Everybody knows that in making those proposals the Soviet Union, just like the United States, has carried out the largest number of nuclear tests, and did so precisely after the conclusion of a treaty on their partial cessation. The two super-Powers, whenever they make a proposal on the testing of nuclear weapons, do so solely to gain superiority or monopoly in that area. The present Soviet proposal in no way lessens the danger of the use of the great nuclear arsenals which the two super-Powers have created for themselves. Nor does it make it impossible for them to increase those arsenals or to perfect weapons. Why then does the Soviet Union, while banning the nuclear tests, try to legalize underground tests for so-called peaceful purposes? Does that not mean that it truly does wish to act as it has in the past but under a different label, thus tying the hands of other countries which are anxious to defend themselves? The peoples of the world have had their fill of speeches and meetings on the subject of disarmament. Concrete results however are lacking, and there will not be any concrete results forthcoming because of the aggressive policies of the two imperialist superPowers. Confronted with the threats of the two superPowers, the peace-loving States and peoples of the world have a right and a duty to increase their power and their ability to defend themselves in order to deal with any situation and to cope with any attack or act of aggression.
145.	The United States and the Soviet Union are now endeavoring zealously to convince us that the conclusion of the Conference on Security and Cooperation in Europe marks the beginning of a new era: the era of peace, tranquility and stability, cooperation in all areas, and the beginning of general harmony.
146.	The fact is, though, that there has been no change in Europe, however small, which might even justify such an assertion, and there is no reason to expect that such positive developments will ensue in that area simply because of a Conference such as the one at Helsinki, which began and ended as a Soviet-American plot, or because of the repeated proclamation of certain standards and principles which have long been recognized but which the imperialist Powers have never respected and will never respect. The bitter past reminds the peoples of Europe that they must be ever watchful not to be misled by the two super-Powers.
147.	To be sure, the peoples of Europe want peace and genuine security on their continent. But in order to achieve that noble goal it is indispensable that concrete and effective action be taken, that there be radical changes in the present situation in Europe, and that general declarations on peace and security formulations and general declarations into which the two imperialist super-Powers have injected their poison—be rejected. There can be no security in Europe when, 30 years after the end of the Second World War, a number of European countries are still militarily occupied by the two super-Powers; when the European peoples are continually being threatened
by the aggressive policies of those Powers; when the United States and the Soviet Union, in order to divide and dominate Europe, maintain many military bases and troops there and constantly increase their war arsenals; when they maintain and perfect the military and political structures of the aggressive blocs of the North Atlantic Treaty Organization [NATO] and the Warsaw Pact, and organize military maneuvers; 'or when they engage in large-scale political and economic pressure and blackmail, and undermine and subvert the European countries.
148.	The two super-Powers convened the Conference on Security and Co-operation in Europe, not because they were anxious to bring about peace and security in Europe, but to promote their designs for hegemony, to legitimize their spheres of influence and their privileges in various countries of Europe, and to compel participating countries to recognize them as the arbiters in all European questions. Despite their alleged desire to bring about European security, what they really want is to maintain the status quo between themselves and to establish a certain balance in Europe in order to support their aggressive policies in other parts of the world.
149.	The Conference on Security and Co-operation in Europe was not a free assembly of the countries of Europe: the United States and the Soviet Union went there and did whatever they could to gain for themselves vital decision-making powers on all essential points. It was continually seen at the meetings in Helsinki and Geneva that the European States had very few opportunities to express their concerns freely or to say openly where the dangers threatening the people of Europe were coming from or who should ensure security on the continent. The participants at those meetings constantly ran into pressure, diktat and blackmail at the hands of the two super-Powers. Undeniably, any decision about moving from one stage to another, or about reaching a compromise, was preceded by meetings of the leaders of the Soviet Union and the United States. Even the very few problems which were raised by certain countries but which did not fall neatly within the framework established by the two super-Powers were set aside or completely transformed as a result of the pressure brought to bear.
150.	There can be no doubt that the two imperialist super-Powers will exploit the documents of the Conference on Security and Co-operation in Europe for speculative purposes, for their maneuvers  and new political plans, and that, in the guise of implementing the decisions contained in those documents, they will intensify their pressure on other countries. Those who still harbor illusions and think that the documents adopted at Helsinki nevertheless represent something concrete will be greatly disappointed. Even now, before the ink of the signatures at the bottom of those documents has dried, a number of countries and political circles are entertaining serious doubts, openly questioning the usefulness and value of those documents; and the enthusiasm that some had about them is beginning to wane.
151.	The Government of Albania has long asked the following questions: "What will become of Europe after the conclusion of the Conference on Security and Co-operation in Europe? What will the decisions
of that Conference bring to Europe? What guarantees will the European peoples have that they will no longer in the future be victims of aggression, as was the Czechoslovak people in August 1968?" Today we see even more clearly what we already knew: Europe remains one of the main areas of rivalry and bargaining between the two imperialist super-Powers an arena where there are many bitter contradictions which themselves pose a potential danger of major conflagrations an arena in which the problems handed down from the Second World War remain, and where new and complicated problems are arising amidst increasing tension.
152.	The Albanian people is small in number. Throughout its history it has experienced more suffering and misfortune than any other European people as a result of foreign exploitation and occupation. Through its own efforts but at the price of the blood shed by its youth, the Albanian people threw off the Nazi Fascist yoke and created the new independent and socialist Albania, which it has been defending against the constant threats of the imperialists and social-imperialists. Hence we have a vital interest in seeing the establishment of lasting peace and genuine security
, in Europe. The Government of the People's Republic of Albania fully understands the concerns and preoccupations of the peoples of Europe over the dangers threatening them, as well as the justified desires of many European countries to eliminate those dangers. Our Government has openly and frankly expressed its views on the problem of security, and from the very beginning had declared its opposition to the convening of the Conference on Security and Cooperation in Europe. Indeed, we did not even participate in it, convinced as we were that that position was in accordance with the interests of the Albanian people and of the peoples of Europe at large. As the much beloved leader of the Albanian people, Enver Hoxha, has said:
"The People's Republic of Albania has its own views and develops its own constructive policies openly, in broad daylight. No question is alien to us, and no one can silence us. Every State and people has the right freely to express its own views and to oppose those of others when it disagrees with them, just as others have the right to oppose its views when they disagree with them. It would be completely wrong to remain passive and silent when some are acting to the detriment of other peoples or States, or to accept, as some would wish, that just because a State or a people is small it is pretentious for it to speak out to defend its rights and those of its friends, or to express its views in the presence of the 'major' Powers. False modesty and the opportunist way of thinking of a slave are alien to the policies of the Albanian State and the rule of the proletariat."
153.	The People's Republic of Albania has struggled, and will continue to fight, together with other peoples of Europe to bring about peace and security in that continent; and with determination we will adhere to our policy of safeguarding and strengthening our national independence and respect for the independence of other countries. We will never allow the peoples of neighboring countries or of other countries in Europe to be wronged in any way on our territory.
We have stubbornly fought and will continue to do so every hostile act against our freedom and independence. We will thwart and expose courageously and without any hesitation the aggressive policies of hegemony of the United States and the Soviet Union and whatever efforts they might make to capitalize on the documents of the Helsinki Conference. The People's Republic of Albania and the Albanian Government respect all those countries and Governments that pursue independent policies in accordance with their interests and sovereign rights and with the interests of peace and general security. We are prepared to build good relations with all countries respecting the rights of Albania on the basis of the principles of complete equality, respect for independence, sovereignty and territorial integrity, non-interference in the internal affairs of others, good-neighborliness and mutual advantage.
154.	We are firmly of the opinion that the question of genuine peace and security in Europe will inevitably be resolved when the European people themselves take the matter in hand, as they should. Today more than ever before it is essential to multiply efforts to thwart and destroy the plans of aggression and subjugation of the United States and the Soviet Union, to isolate the American imperialists and the Soviet socialist-imperialists and to make it impossible for them to dominate Europe.
155.	To our way of thinking, if concrete steps are to be taken in the direction of establishing an atmosphere of understanding and reciprocal confidence and sincere co-operation on a footing of equality with all European countries, it is necessary to put an end to spheres of influence in Europe and to liquidate the military aggressive blocs of NATO and the Warsaw Pact. Each country must take measures to see that there are no foreign bases or foreign troops on its territory, that it does not give any facilities or privileges of any kind to the United States or the Soviet Union and must see to it that on its territory it does not allow any activities directed against any other country, Genuine security in Europe can be brought about only if it is not detached from the struggle to resolve disturbing problems on a world-wide scale. Europe cannot be an isle of tranquility and stability in a world fraught with turmoil and conflict. The European countries cannot be calm and safe when around them in the Mediterranean and in the Middle East and in other areas of the world the United States and the Soviet Union systematically cause tension and provoke conflicts with very dangerous consequences.
156.	Quite rightly, among the peoples of the Mediterranean countries there is a growing anxiety and concern over the serious and perilous situation created in that area as a result of the rivalry between the two imperialist super-Powers, the United States and the Soviet Union. In order to guarantee their dominant and strategic positions and in order to expand their military, political and economic penetration, they are increasing the number of their warships in the Mediterranean and are doing whatever they can, by using pressure and blackmail, flattery and demagogy, to compel the Mediterranean people to accept the present situation and to oblige a number of countries in that area to make concessions, to accept military bases on their territories and to be bound as closely as
possible to the chariot wheel s of one or the other of the imperialist super-Powers.
157.	For the peoples and the countries of the Mediterranean, the only reliable alternative is courageously to oppose the policies of aggression and hegemony of the two imperialist super-Powers, to call for the withdrawal of their aggressive fleets, to do away with the military bases on their territories and not to allow the United States and the Soviet Union to use the ports in their countries as bases for the implementation of their plans. The interests of the Mediterranean peoples require concrete action by each country of that region so that no one bows to the influence of the two super-Powers and so that no one will be caught in the web of their complicated plots.
158.	It is now ever more obvious that the tense and threatening situation in Cyprus and the disturbing consequences which it entails for those in the area are the result first and foremost of the policy and machinations of the two imperialist super-Powers.
159.	So long as the United States and the Soviet Union are able to interfere in the internal affairs of Cyprus, the people of that country and their neighbors will know only misfortune and suffering. The United States and the Soviet Union have never been and never will be in favor of a genuine solution of the problem of Cyprus. Thus it is that their "initiatives", "programs", "mediation" or "sponsorship", direct or through others, are merely plots and intrigues to prevent stability on the island, to maintain quarrels and conflicts and to make it possible for them to take advantage of dissensions to advance their interests of the moment.
160.	The Albanian people has always borne in mind the welfare of the friendly peoples of Cyprus, Greece and Turkey and sincerely hopes that Cyprus will not be a constant victim of the ambitions of the two superPowers. We condemn any foreign interference in the internal affairs of Cyprus and demand that an end be put to that activity so that the two communities living on Cyprus can themselves, with patience and goodwill and without foreign interference, settle their own affairs in accordance with their own interests and aspirations, in full harmony on the basis of equal rights. The People's Republic of Albania has always favored the existence of a free and independent State of Cyprus, and respect for its territorial integrity and sovereignty.
161.	The peoples of the Balkan peninsula have learned a great deal from their bitter past when the imperialist Powers, moved solely by their own selfish interests, made that region a powder keg. Today they cannot fail to be aware of the great dangers to them from the American imperialists and the Soviet socialist-imperialists, who are extending their claws towards the Balkans in order to satisfy their expansionist greed and carry out political, economic and military penetration in that region, and are trying to rekindle former quarrels and old conflicts and turn some Balkan countries against others.
162.	Because of the complicated situation and the dangerous political and military circumstances created by the two super-Powers in the Balkans, the peoples of that area have an overriding duty to increase their watchfulness, and every Balkan country must see to it
that with full responsibility, patience and goodwill it builds with the other countries of the peninsula friendly relations by fighting against and rejecting any form of foreign interference in its internal affairs and any form of foreign interference in its policy, and by taking concrete action to strengthen its independence and national sovereignty. The attitudes and acts, whether deliberate or carried out under the pressure of specific circumstances, which are designed to favor the political hegemony of the two superPowers in the Balkans, violate the interests of the peoples of the Balkans and render a disservice to the cause of peace and stability in that area, Balkan understanding and co-operation can be brought about by eliminating a number of well-known factors which cause tension and disagreement, doubt and distrust among the countries of the peninsula.
163. The Government of the People's Republic of Albania has been and remains convinced that the best and surest way to defend the interests and the rights of the Balkan peoples and peace and stability in that a.rea is resolutely to oppose the aggressive policies of Ihe United States and the Soviet Union and to develop bilateral relations among the Balkan States on the basis of the principles of good-neighborliness, respect for the sovereignty and territorial integrity of others, non-interference in the internal affairs of others and mutual advantage. The People's Republic of Albania has always moved along those lines and it always will. We hope that the spirit of sincerity, mutual respect and true understanding will prevail in relations among the Balkan States and that the imperialist Powers will not be allowed to complicate the situation in the Balkans.
264. The dangerous situation in the Middle East is a subject of constant and major concern not only for the Arab peoples, but for all peace-loving peoples in the world. Genuine peace is very far from having been established, because the two super-Powers have never wanted and do not want peace and stability to be established there. The United States and the Soviet "Union talk a great deal of their efforts to bring about a settlement of the problem in the Middle East, but at the same time American-Soviet rivalry for hegemony and expansion in that area is moving ahead.
165. The two super-Powers, which are now known as the two greatest and most dangerous enemies of the Arab peoples, are using ever more subtle tactics and manoeuvres to deceive those peoples, to prevent the liberation of their occupied territories and the restoration of the rights of the Palestinian people. In order more easily to attain their ends, the American imperialists trumpet the fact that they are about to reconsider their policy in the Middle East, that they now have a more friendly attitude toward the Arab peoples and that they are more willing to help the Arab countries. The Soviet social-imperialists, for their part, are using diabolical tactics to convince the Arab peoples that, without the assistance and support of the Soviet Union, they will not be able to assert their rights. The American imperialists and Soviet social-imperialists now use flattery, now pressure, in trying to divide the Arab peoples, to turn some against others, to support and encourage Israel's aggressive policy as a means of creating this situation of " no war, no peace" in the Middle East.
166.	The Israeli Zionists, American imperialists and Soviet social-imperialists are today carrying out their aggressive policies first and foremost against the Palestinian people, and their primary objective is to put an end to their cause, to perpetuate their tragic plight, so that they will be a refugee people for ever, without a homeland and without sovereign rights.
167.	The Albanian people and Government have supported and will consistently support the just cause of our brothers, the peoples of Egypt, the Syrian Arab Republic and Palestine and other Arab peoples; and we are convinced that those peoples, thanks to their resolute struggle and their fighting unity, will win a complete victory over the Zionist aggressors and the plots of the two super-Powers; that they will liberate their territories and realize their national aspirations. The key to a just and comprehensive settlement of the problem of the Middle East has been and still is the restoration of the rights of the Palestinian people. If that is not brought about, there can never be peace or stability in the area.
168.	After the victory of the Vietnamese and Cambodian peoples and the significant changes which have taken place in Laos, a favorable situation has been created in Indo-China and in all of South-East Asia for the liberation and independence of peoples, and for the strengthening of security and peace in that part of the world. Nevertheless, American imperialists have not given up their designs on Indo-China and South-East Asia. Furthermore, the social-imperialists, under the cover of their support and assistance, and in accordance with the well-known imperialist practice of "filling a void", are trying to satisfy their greed in that part of the world.
169.	The rivalry of the two imperialist super-Powers and their struggle for hegemony is ever more noticeable in other parts of the Asian continent, the Indian Ocean and the Gulf zone. Within that framework, the Soviet social-imperialists are intensifying efforts to impose on the peoples and countries of Asia their notorious plan for "collective security in Asia", even proposing as a model the plot they hatched jointly with the United States under the label of "European security". They are thereby trying to carry out their designs for hegemony in Asia, to legalize their intervention in the internal affairs of Asian countries and to disguise their efforts to create alliances and political, economic and military blocs in that area. But the Asian peoples are aware that, wherever there is rivalry or collaboration between the Soviet Union and the United States, or wherever the United States and the Soviet Union are extending their claws, there can never be peace or security, but there will be tensions, conflicts and constant danger. As a result of their activities of widespread aggression, the Soviet social-imperialists are revealing their true selves with every passing day. While they are trumpeting the idea of collective security in Asia, they never cease their hostile and hysterical slandering of the great people of the People's Republic of China, and their undermining and subversion in practically all Asian countries. They spare no effort or diabolical maneuver to turn one country against another, in accordance with the policy of "divide and conquer". But recent history has shown the Asian people that they must not believe in the fine words of the imperialists and the social-imperialists, that they
must tear off their masks, and nol accept their poisoned bait, but reject it.
170.	The serious situation on the Korean peninsula is a threat lo peace and security in the Far East because of the stubborn determination of the United States to maintain its military occupation forces and to pursue its colonial policy in South Korea, thus preventing the Korean people from realizing their sacred national aspirations for complete liberation and the unification of their country.
171.	The People's Republic of Albania supports, as it always has, the just struggle of the Korean people against American imperialism, and calls for an end to interference in their internal affairs. We support the just views and constructive proposals of the Government of the Democratic People's Republic of Korea regarding the immediate evacuation of American troops from South Korea and the reunification of the country. We resolutely condemn the "two Korea" plot hatched by American imperialism. The Korean nation is one and indivisible; Korea must be one country, reunified. The United Nations, which American imperialists have involved for years in their aggressive actions against the Korean people, must without delay change its attitude, make good the injustice done to that people, and take the necessary decisions so that the United States can no longer intervene in its name in the internal affairs of Korea.
172.	The delegation of Albania supports the application of the Democratic Republic of Viet Nam and the Republic of Viet Nam for membership in the United Nations, and their undeniable right to membership. On that matter this Organization has a duty to act in full accordance with its responsibilities and with the will of the Vietnamese people, by taking the appropriate decision of admitting the two Vietnamese States
to membership. The despicable maneuvers of the United States to exclude the Democratic Republic of Viet Nam and the Republic of South Viet Nam from the United Nations are an obvious manifestation of their hostile attitudes towards the Vietnamese people, and reflect the tendency of American imperialism to exploit the United Nations for its own aggressive purposes,
173, The People's Republic of Albania, guided by the just Marxist-Leninist policies of the Labor Party of Albania, by their friendship and international solidarity with all those who are fighting for their national independence and freedom against imperialism, social-imperialism, colonialism and neo-colonialism, will do everything it can resolutely to strengthen that friendship further and uphold the just cause of these people, to oppose strongly the policy of hegemony of the two super-Powers and to bring about a just peace and genuine security in the Balkans, in Europe and in the world. The Albanian delegation to this session of the General Assembly as in the past will not be backward in contributing to the settlement of the problems which are of concern today to the peace-loving and justice-loving peoples of the world and to all progressive mankind.
' Official Records of the Third United Nations Conference on the Law of the Sea, vol. IV (United Nations publication, Sales No. E.7S.V.10). document A/CONF.62/WP.8.
2 Official Records of the General Assembly, Twenty-seventh Session. Supplement No. 27. annex I.
